PER CURIAM.
Anthony Steffen petitions this court for a writ of habeas corpus seeking to strike the additional condition of “house arrest” as a condition of his pretrial release. This term was added in response to the State’s motion for pretrial detention filed two months after the initial pretrial release terms were set. We grant the petition and quash the pretrial detention order as the record presented does not establish that new evidence or a change of circumstances was demonstrated to the court to justify a modification of the bail order entered at the first hearing. Bush v. State, 74 So.3d 130 (Fla. 1st DCA 2011); Goelz v. Bradshaw, 906 So.2d 1234 (Fla. 4th DCA 2005); see also Saravia v. For Miami-Dade Cnty., 129 So.3d 1163 (Fla. 3d DCA 2014).

Petition granted; order quashed.


No motions for rehearing will be entertained. Mandate shall issue simultaneously with this opinion.

STEVENSON, CIKLIN and KLINGENSMITH, JJ„ concur.